Title: General Orders, 24 April 1782
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Wednesday April 24th 82.
                            Parole
                            C. Signs.
                        
                        The Honorable the Congress have been pleased to pass the following Resolutions.
                        		By the United States in Congress Assembled.
                        Monday April 8. 1782.
                        On a report from the Secretary at War to whom was refered a plan of the pay master General for the better
                            regulation of the pay of the Army.
                        Resolved, that as all returns necessary to check the accounts of Pay and rations and to give ful information
                            of public issues of Clothing and Stores are lodged at the War Office, The Secretary at War is hereby impowered and
                            Directed to issue his Warrants on the pay master General in favor of each regimental pay master for the pay and rations
                            which shall appear on Adjustment of thier Accounts to be due to the Regiments respectively and to the head of each
                            Department for the pay and rations due to such Department.
                        That the accounts for pay and rations of each regiments and of each Department from the 1st of January 1782
                            shall be made out at the end of every month and be Transmitted to the War Office for exammination and warrants.
                        That the manner of making the payments, of keeping the accounts and returns of the regimental paymasters be
                            regulated by the Secretary at War.
                        That the pay master General shall pay on the Warrants of the Secretary at War from such monies as shall be put
                            into his hands for the pay and Rations of the Troops, and to the orders of the Commander in Chief or Officer Commanding
                            the southern Army from such monies as shall be placed in his disposal for Contingencies.
                        Rosolved that all resolutions heretofore passed empowering General Officers to draw Warrants on the pay
                            master General (except that empowering the Officer Commanding the southern Army) be and the same are
                            hereby repealed.
                        Resolved that there be one Deputy pay master for the southern Army, That there shall be one assistant allowed
                            to the pay master General who shall do the duties of a Clerk.
                        That the pay master General be and he is hereby authorised to appoint his Deputy and Assistant.
                        That the pay master General immediately give Bonds with two sureties to the Superintendant of Finance in the
                            sum of Fifteen Thousand Dollars for the faithful performance of his Office.
                    